Citation Nr: 1112038	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-11 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to April 1974 and from December 1990 to April 1991, with additional service in the United States Naval Reserves ending on January 1, 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In October 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for a right knee disability, which he essentially contends was incurred as a result of an in-service right knee injury.  He also claims entitlement to service connection for a left knee disability, which he believes developed as a result of an altered gait secondary to his right knee disability.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The Court in McLendon observed that the third prong, which requires an indication that the claimant's disability or symptoms 'may be' associated with the established event, is a low threshold.  Id. at 83.

The first McLendon requirement is satisfied by multiple entries in the Veteran's VA medical records reflecting that he has sought treatment for bilateral knee pain.  In particular, the Board notes that August 2007 x-ray reports note impressions of mild patellar spurring.  

The second McLendon element is satisfied by the Veteran's service treatment records, in particular by an April 1973 service treatment record reflecting that the Veteran sought treatment for right knee pain.  This report reflects that there was some femoral muscle tenderness.  It prescribes treatment with aspirin and heat and light duty for 48 hours.  It notes an impression of myalgia. 

At his October 2010 Board hearing, the Veteran testified that the April 1973 injury occurred when he fell and banged his knee going down a ladder.  He also testified that he believes his current disabilities may have resulted from his in-service activities as a parachute rigger, in which he would jump off of a six foot platform and demonstrate how to tuck and roll.

As noted above, the third McLendon element has a low threshold.  This threshold is satisfied in the case at hand by a November 2008 opinion from a private physician.  This physician opines that the Veteran's bilateral knee condition is as likely as not to have been a result of 24 years of military service.  He specifically cited the rigid military physical readiness training, plus jumping from Navy aircraft, and required running as elements that would take a physical toll on the Veteran.

However, the Board finds that there is not enough evidence of record to decide the claim.  Therefore, the Board finds that a remand for a VA examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current left and right knee disabilities.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary should be conducted.  All findings should be reported in detail.  

The examiner should identify any pertinent pathology found and should diagnose any current left and right knee disabilities.  As to any such disabilities identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such disability was incurred or aggravated as a result of the Veteran's military service.  The examiner should specifically opine as to whether it is at least as likely as not that any current left knee disability was incurred or aggravated secondary to any current right knee disability.  Any opinion expressed must be accompanied by a complete rationale.

2.  After the development requested above has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


